DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by McBride (US Patent Application Publication 20150143627).
Regarding claim 1, McBride teaches in at least Figures 2, 29, 45-47, a rail-mounted lift system (1000, 2000) comprising: a rail (2050) comprising a carriage support channel formed in the rail; a carriage (2100) slidably disposed in the carriage support channel of the rail for relative movement to the rail; a lift unit (2200) coupled to the carriage, the lift unit comprising a motor (2511) that extends and retracts a lifting strap (2505, 8860); and a locating system (8720) comprising a first component (8725, 8860) and a second component (8725, 8860) that is separate from the first component, wherein one of the first component and the second component is a transmitter (8860) providing a code that corresponds to a predetermined location and another one of the first component and the second component is a receiver (8725) 
Regarding claim 2, McBride teaches a hand control unit communicatively coupled to the lift unit, the hand control unit comprising: a display; one or more user interface controls; and a sensing device (Paragraph 160 describes that a remote control device can be used to control the system, such as a smartphone, and a smartphone has a display, controls, and sensors).
Regarding claim 3, McBride teaches the first component is coupled to the carriage or the lift unit and the second component is positioned on or near the rail (Figure 45; 8725, 8860 as shown).
Regarding claim 5, McBride teaches the first component is the transmitter and the second component is the receiver (Figure 45, either 8725 or 8860 can be designated the first and second component), wherein the second component is communicatively coupled to network interface hardware that receives the code from the second component and transmits data comprising the code to a server computing device remotely located from the network interface hardware (Paragraphs 194-196).
Regarding claim 6, McBride teaches the rail further comprises an upper portion, a first support flange, and a second support flange that define the carriage support channel (Figure 43; the first and second support flanges are the portions 7052 and 7051 and the upper portion is where 7050 is marked); and the carriage comprises: a carriage body (Figure 7; 7065, as shown), and at least one pair of support wheels  (Figure7; 7066) rotatably coupled to the carriage body, the at least one paid of support wheels slidably engaged with the support flange and the second support flange.
Regarding claim 7, McBride teaches the rail further comprises a first sidewall (Figure 43; the portion of 7050 which is behind 7052) integrally formed with the upper portion (Figure 43, the entire support channel is integrally formed, as shown), and a second sidewall (Figure 43; the side of 7051 which is behind 7052, where 7051 is actually marked in the figure (as opposed to where 7050 is marked)) integrally formed with the upper portion and opposed to the first sidewall, the first sidewall, the second sidewall and the upper portion defining the carriage support channel, wherein: the first support flange extends into the carriage support channel from the first sidewall (Figure 43, 7051 left portion extends from 7051 right portion (divided by 7052)); and the second support flange extends into the carriage support channel from the second sidewall (7052 extends from the right side of 7050).
Regarding claim 8, McBride teaches the lift unit (Paragraph 96) and at least one of the first component and the second component of the locating system are electrically coupled to a power source (Paragraph 199 states the imaging device is part of the electronic system, and Paragraph 98 says that the electronic system is part of the trolley, and since Paragraph 96 says the trolley can be battery powered, this would also mean the imaging device is battery powered) .
Regarding claim 9, McBride teaches the power source is a battery (Paragraph 199 states the imaging device is part of the electronic system, and Paragraph 98 says that the electronic system is part of the trolley, and since Paragraph 96 says the trolley (which contains the lift unit) can be battery powered, this would also mean the imaging device is battery powered).
Regarding claim 10, McBride teaches a system comprising: a server computing device (Paragraph 215); and a rail-mounted lift system (1000, 2000) comprising: a rail (2050) comprising a carriage support channel formed in the rail, at least one assembly comprising a carriage (2100) slidably disposed in the carriage support channel of the rail for relative 
Regarding claim 11, McBride teaches the at least one assembly further comprises network interface hardware that transmits data comprising the code and an identification of the at least one assembly to the server computing device (Paragraphs 215-216 describe sending data, which would include the data including the location code for the transmitter 8860, through signal to a remote device, which would necessarily also identify the assembly as the incoming data).
Regarding claim 12, McBride teaches the server computing device determines the location of the at least one assembly based on the data received from the network interface hardware (Paragraph 215 and Paragraphs 194-196).
Regarding claim 13, McBride teaches the at least one assembly further comprises: a lift unit (2200) coupled to the carriage; and a hand control unit communicatively coupled to the lift unit, the hand control unit comprising: a display; one or more user interface controls; and a sensing device (Paragraph 160 describes that a remote control device can be used to control the system, such as a smartphone, and a smartphone has a display, controls, and sensors), wherein 
Regarding claim 14, McBride teaches the at least one assembly further comprises network interface hardware communicatively coupled to the hand control unit, the network interface hardware transmitting the data to the server computing device (Paragraph 216 “In other instances, the electric stimulator can send data associated with the patient's gait to the patient support system and the patient support system (e.g., a processor, module, or compute device included therein) can aggregate the data associated with the patient support system and the data associated with the electric stimulator and, in turn, can send an aggregated data set to the electronic device;” therefore the patient support system can have its own server computing device which can send and receive data with the electronic device (hand control unit)).
Regarding claim 20, McBride teaches a kit of parts for retrofitting a rail-mounted lift system for automatically determining a location of an assembly along a length of a rail, the kit of parts comprising: a locating system (8720) comprising a first component (8725, 8860) and a second component (8725, 8860), wherein one of the first component and the second component is a transmitter (8860) that provides a code corresponding to a predetermined location and another one of the first component and the second component is a receiver (8725); network interface hardware communicatively coupled to the receiver; a server computing device communicatively coupled to the network interface hardware (Paragraph 196 “the imaging device 8725 can capture one or more images and/or video streams and can send a signal representing data associated with the one or more images and/or video streams to the processor and/or to a module (e.g., a processing module) included in the electronic system” thus the imaging device includes network interface hardware to send the data to the module .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US Patent Application Publication 20150143627) in view of Mullin (US Patent Application Publication 20190006030).
Regarding claim 4, McBride teaches the receiver is an imaging device (Figure 45, 8725), an IR receiver, an RFID detector, or a wireless receiver. McBride does not teach the transmitter is a barcode, a QR code, an infrared (IR) beacon, a radio frequency identification (RFID) emitter . 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US Patent Application Publication 20150143627) in view of Haider (US Patent Application Publication 20150237222).
Regarding claim 15, McBride does not teach the server computing device determines at least one of an identity of the subject and an identity of the user from the data. Haider teaches the server computing device determines at least one of an identity of the subject and an identity of the user from the data (Paragraphs 15-16). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of McBride to include user authentication in order to ensure the correct programs were carried out for a particular user of the system. 
Regarding claim 16, McBride does not teach the server computing device authenticates the user to operate the at least one assembly. Haider teaches the server computing device authenticates the user to operate the at least one assembly (Paragraphs 15-16). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of McBride to include user authentication in order to ensure the correct programs were carried out for a particular user of the system.
Regarding claim 17, McBride does not teach the server computing device determines that the subject is matched to one or more components of the assembly. Haider teaches the server computing device determines that the subject is matched to one or more components of the assembly (Paragraphs 15-16). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of McBride to include user authentication in order to ensure the correct programs were carried out for a particular user of the system.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US Patent Application Publication 20150143627) in view of Chang (US Patent Application Publication 20160051155).
Regarding claim 18, McBride does not teach a barcode that is readable by the sensing device provides one or more programming instructions for communicatively coupling the network interface hardware to the server computing device. Chang teaches a barcode that is readable by the sensing device provides one or more programming instructions for communicatively coupling the network interface hardware to the server computing device (Paragraph 18 describes linking a smart phone to an electronic device system using a barcode). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of McBride to include a barcode system to connect the remote controller to the main system in order to allow for easy connection of multiple remote controllers. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US Patent Application Publication 20150143627) in view of Glukhovsky (US Patent Application Publication 20180071159). 
Regarding claim 19, McBride does not teach the at least one assembly comprises a plurality of assemblies, each one of the plurality of assemblies is communicatively coupled to the server computing device; and the locating system comprises a plurality of first components, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673